191 Mich. App. 704 (1991)
478 N.W.2d 677
DEPARTMENT OF NATURAL RESOURCES
v.
HOLLOWAY CONSTRUCTION COMPANY
Docket No. 121265.
Michigan Court of Appeals.
Decided August 23, 1991.
Approved for publication November 14, 1991, at 9:00 A.M.
Frank J. Kelley, Attorney General, Gay Secor Hardy, Solicitor General, and Thomas J. Emery and Leo H. Friedman, Assistant Attorneys General, for the plaintiff.
Hyman & Lippitt (by J. Leonard Hyman), for Holloway Construction Company.
Before: MacKENZIE, P.J., and GRIBBS and GRIFFIN, JJ.
PER CURIAM.
This action began when the Department *705 of Natural Resources filed a complaint seeking to have civil penalties assessed against defendants and to have defendants enjoined from conducting certain activities on wetlands owned by defendants. Defendants responded with a counterclaim, claiming that the property regulated by the DNR is not actually wetlands, so that regulation constituted an unlawful taking of defendants' property without just compensation. The DNR moved for summary disposition, which the trial court granted, on the grounds that the Court of Claims had exclusive subject-matter jurisdiction of defendants' counterclaim. Defendant Holloway Construction Company now appeals as of right. We affirm.
Defendant argues that the court erred in declaring that it lacked subject-matter jurisdiction of the counterclaim. Whether subject-matter jurisdiction exists is a question of law for the court. MCR 2.116(C)(4). Accordingly, the issue is reviewed de novo. People v Slipson, 428 Mich. 858; 399 NW2d 394 (1987).
A circuit court has no jurisdiction to issue a declaratory judgment unless it has jurisdiction of the underlying controversy. Boyd v Nelson Credit Centers, Inc, 132 Mich. App. 774; 348 NW2d 25 (1984). The Court of Claims has exclusive jurisdiction of all claims against the state and any of its departments. MCL 600.6419(1)(a); MSA 27A.6419(1) (a). The Court of Claims is the exclusive forum in which to seek damages for an alleged taking of an owner's property without just compensation. Lim v Dep't of Transportation, 167 Mich. App. 751; 423 NW2d 343 (1988).
This precludes the circuit court from addressing defendants' request for a declaratory judgment that the DNR'S regulation constituted an unlawful taking of property without just compensation.
Affirmed.